DETAILED ACTION
This correspondence is responsive to the Application filed on March 26, 2020. Claims 1-20 are pending in the case, with claims 1 and 20 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: An information processing apparatus and a non-transitory computer readable medium for checking each recognition result item in a document in a previously checked order.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “each recognition result being a recognition result of a document,” the document having a plurality of items and an entry field for each item, “each recognition result” being displayed for each corresponding item of the document. It is not clear what a “recognition result” is or is not. It is not clear if a recognition result is an optical character recognition result of a scanned document image or if a recognition result includes a classification recognition result of a document or document item type or if a recognition result includes an optical mark identification recognition result of a document or document item type or some other result of some other manner of recognition. As a result, the scope of the claims is rendered indefinite. Claims 2-20 include the subject matter recited by claim 1 and are indefinite for the same reasons discussed above with respect to claim 1.
Claim 1 recites a “checking” order for each item, the checking order being an order in which each of the displayed recognition results has been “checked” by a user viewing the displayed recognition results. It is not clear what checking and checked means and whether checking and checked means validated, confirmed, corrected, displayed or viewed. As a result, the scope of the claims is rendered indefinite. Claims 2-20 include the subject matter recited by claim 1 and are indefinite for the same reasons discussed above with respect to claim 1. Claims 2-20 include the subject matter recited by claim 1 and are indefinite for the same reasons discussed above with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Castiglia et al. (Pub No. US 2008/0212901 A1, published September 4, 2008) hereinafter Castiglia in view of Bissell et al. (Pub. No. US 2020/0250550 A1, filed February 1, 2019) hereinafter Bissell and Tanaka (Pub. No. US 2011/0214067 A1, published September 1, 2011).

Regarding claim 1, Castiglia teaches:
An information processing apparatus comprising: a processor programmed to (i.e., Castiglia Fig 6, para 46-49): 
control a display to display a plurality of recognition results, each recognition result being a recognition result of a document, the document having a plurality of items and an entry field for each item, each recognition result being displayed for each corresponding item of the document (i.e.,  FIG. 2A is an application screen shot illustrating an example OCR editing interface 100 using entire field editing. In the illustrated embodiment, the OCR editing interface 100 comprises a text area that includes translated text including date field 150. The OCR editing interface 100 also comprises an image area for displaying the native image that was processed by the OCR engine 150 to generate the raw text data including the corresponding image of the date 170 (control a display to display a plurality of recognition results, each recognition result being a recognition result of a document, the document having a plurality of items and an entry field for each item, each recognition result being displayed for each corresponding item of the document). The OCR editing interface 100 also comprises a thumbnail 160 of the overall image that was processed by the OCR engine 150 to generate the raw text data. Castiglia Fig 2A, 2B, 6, para 32, 33, 34-38. 
In the illustrated embodiment, the OCR engine module generated raw text data from a scanned invoice document and the raw text data was populated into various fields such as the date field 150 and other fields including the invoice number, phone number, vendor name, etc. (control a display to display a plurality of recognition results, each recognition result being a recognition result of a document, the document having a plurality of items and an entry field for each item, each recognition result being displayed for each corresponding item of the document). As can be seen, the character string that makes up the date 170 as it appears on the native image is "4/3/06" while the raw text data that was generated by the OCR engine module is "4|03;06" such that the two slash "/" characters in the native image were incorrectly translated as the pipe "|" character and the semi-colon ";" character, respectively. These incorrectly translated characters need to be edited by an operated so that they are corrected. Castiglia Fig 2A, 2B, 6, para 33, 32-38), 
acquire a checking order for each item, the checking order being an order in which each of the displayed recognition results has been checked by a user viewing the displayed recognition results, and 
As similarly discussed above, Castiglia, in Figures 2A-2B and corresponding description, illustrate and disclose acquire a checking order for each item (displayed acquired checking order), the checking order being an order in which each of the displayed recognition results  is checked by a user viewing the displayed recognition result. Castiglia does not specifically disclose a checking order being an order in which each item entry field “has been” checked by a user.
However, Bissell teaches in the field related to the order in which the form fields are numbered, arranged, or presented to a user. Bissell, para 2, 1-3. Bissell teaches that, According to one embodiment of the present disclosure, an approach is provided in which an information handling system analyzes a set of historical form data corresponding to a set of completed forms. The set of historical form data includes information indicating a historical order at which a set of fields were completed in the set of completed forms (acquire a checking order being an order in which each item entry field “has been” checked by a user (historical order of each field that “has been” completed and checked by a user)). Next, the information handling system determines, based on the set of historical form data, a current order at which to complete a set of incomplete fields included in a current form. In turn, the information handling system displays the current form and a user interface on a display that indicates the current order at which to complete the incomplete fields on the current form. Bissell, Figs 6, para 4, 32, 45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the historical form field checking and completion order of Bissell, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form. Bissell, para 2, 1-3.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.
change a display order by using the acquired checking order, the display order being an order in which to display a subsequent set of recognition results, 
As similarly discussed above, Castiglia, in Figures 2A-2B and corresponding description, teaches a display order, the display order being an order in which to display a subsequent set of recognition results and Bissel teaches using the acquired checking order. Castiglia in view of Bissell does not specifically disclose “change” a display order by using the acquired checking order.
However, Tanaka teaches that, In the above example, the routine may change the order of fields on the form from listing name, e-mail address, and company name, to name, company, and e-mail address. In an embodiment, this modification would be based on the analysis of the most commonly entered values showing that users always or almost always entered a company name, but did not always, or at least less frequently entered their e-mail address (change a display order by using the acquired checking (checking and completing) order). This modification could have been initiated by a periodic trigger of the analysis function, the aggregation of a large amount of data above a defined threshold, or upon the initiative of the system administrator, such as after customer complaints or suggestions. Tanaka, para 50, 49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order of Bissell and the feature to change a display order using the acquired checking order of Tanaka, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate.  Bissell, para 2, 1-3. Tanaka, para 7, 49-50. This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.
wherein the display is a display of the information processing apparatus or a remotely located display (i.e., the display on the client 40 Castiglia Fig 2A, 2B, 6, para 33, 32-38.).  

Regarding claim 4, which depends from claim 1 and recites:
wherein the processor is programmed to control the display to display the recognition results in association with each other based on a relation between the recognition results.  
Castiglia in view of Bissell and Tanaka teaches the apparatus of claim 1 from which claim 4 depends, including control the display to display the recognition results. Castiglia teaches that, As the user tabs to each character (display the recognition results in association with each other based on a relation between the recognition results (results displayed in association with each other based on a relation between the results of being in the source document)), the system zooms in on the appropriate zone in the image of the source document related to the current character or field, making it easy for the user to determine whether the OCR engine produced the correct data or not. Castiglia, Figs 2A, 2B, 6, para 12, 32-38.




Regarding claim 7, which depends from claim 4 and recites:
wherein the relation is a subordination relation between the recognition results.  
Castiglia in view of Bissell and Tanaka teaches the apparatus of claim 4, from which claim 7 depends, including the relation between the recognition results. Castiglia does not specifically disclose wherein the relation is a subordination relation.
However, Bissell teaches that, In one embodiment, association rules model 325 identifies relationships between field data over time. The output is a set of multiple rules that describe these relationships, such as an IF (antecedents) THEN (consequents) format. In this embodiment, dynamic field entry permutation sequence recommendation system trainer 340 trains association rules model 325 to find those association rules that describe which fields need to be completed first (antecedents) before a different field is completed (consequent) (the relation is a subordination relation). Bissell, Figs 5-6, para 36, 32-41, 45, 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface and displaying the recognition results in association with each other based on a relation between the recognition results of Castiglia using the acquired historical form field checking and completion order that includes a subordination relation of Bissell and the feature to change a display order using the acquired checking order of Tanaka, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and because some fields need to be completed first before a different field is completed and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate.  Bissell, para 2, 1-3, 36. Tanaka, para 7, 49-50. This would have provided the user with the advantage of more efficiently completing and checking the fields in the form and not missing required fields.

Regarding claim 10, which depends from claim 7 and recites:
wherein if the checking order of the recognition results has a precedence relation, the processor is programmed to associate the recognition results with each other as the subordination relation.  
Castiglia in view of Bissell and Tanaka teaches the apparatus of claim 4, from which claim 7 depends, including the checking order of the recognition results of the corresponding fields, displaying in recognition results of the corresponding fields in association with each other based on a relation between the recognition results and the subordination relation. As similarly discussed above, Castiglia does not specifically disclose if a checking order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation.
However, Bissell teaches that, In one embodiment, association rules model 325 identifies relationships between field data over time. The output is a set of multiple rules that describe these relationships, such as an IF (antecedents) THEN (consequents) format. In this embodiment, dynamic field entry permutation sequence recommendation system trainer 340 trains association rules model 325 to find those association rules that describe which fields need to be completed first (antecedents) before a different field is completed (consequent) (if a checking (completion and checking) order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation). Bissell, Figs 5-6, para 36, 32-41, 45, 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface and displaying the recognition results in association with each other based on a relation between the recognition results of Castiglia using the acquired historical form field checking and if a checking order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation of Bissell and the feature to change a display order using the acquired checking order of Tanaka, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and because some fields need to be completed first before a different field is completed and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate.  Bissell, para 2, 1-3, 36. Tanaka, para 7, 49-50. This would have provided the user with the advantage of more efficiently completing and checking the fields in the form and not missing required fields.

Regarding claim 16, which depends from claim 1 and recites:
wherein in displaying the recognition results, the processor is programmed to switch off acquiring the checking order in response to a predetermined condition being satisfied.  
Castiglia in view of Bissell and Tanaka teaches the apparatus of claim 1, from which claim 16 depends, including the displaying the recognition results and acquiring the checking order, Castiglia does not specifically disclose switch off acquiring the checking order in response to a predetermined condition being satisfied.
However, Bissell teaches that, Association rules model trainer 620 receives formatted data and trains an item-item collaborative filter using the USER and FIELD columns using algorithms such as k-similarity normalization & conditional probability similarity. In one embodiment, association rules model trainer 620 determines a similarity cut-off threshold that optimizes the recommendations across users (switch off acquiring the checking order in response to a predetermined condition being satisfied). Bissell, para 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order and to switch off acquiring the checking order in response to a predetermined condition being satisfied of Bissell and the feature to change a display order using the acquired checking order of Tanaka, with a reasonable expectation of success, in order to enable providing the user with an optimized historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate.  Bissell, para 2, 1-3. Tanaka, para 7, 49-50. This would have provided the user with the advantage of more efficiently completing and checking the fields in the form. 

Claim 20 recites a non-transitory computer readable medium that parallels the apparatus of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 20. Accordingly, claim 20 is rejected under substantially the same rationale as set forth above with respect to claim 1. More specifically regarding A non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising (i.e., Castiglia Fig 6, para 46-51, 57-59.).

Claim(s) 2-3, 5-6, 8-9, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Castiglia in view of Bissell and Tanaka as applied to claim 1 above, and further in view of Padgett et al (Pub. No. US 2011/0131479 A1, published June 2, 2011) hereinafter Padgett.

Regarding claim 2, which depends from claim 1 and recites:
wherein if the display order and the acquired checking order differ, the processor is programmed to control the display to display a selection that permits the user to select whether to apply the acquired checking order to the display order.  
Castiglia in view of Bissell and Tanaka teaches the apparatus of claim 1 from which claim 2 depends, including the display order and the acquired checking order that differ and applying the acquired checking order to the display order. Castiglia in view of Bissell and Tanaka do not specifically disclose display a selection that permits the user to select whether to apply the acquired checking order to the display order.
However, Padgett teaches in the field related to development of graphical user interface forms. More particularly, the present invention relates to automated form layout based upon usage patterns. Padgett, para 1. Padgett teaches that, FIG. 4 is an illustration of an example of an implementation of a graphical user interface (GUI) 400 that illustrates one possible reorganization of the GUI 300 of FIG. 3 based upon automated form layout analysis based upon usage patterns. Padgett, para 46, 47-48. A row of radio buttons 406 represent GUI elements for selecting various reorganizations of the form 404. The row of radio buttons 406 includes a Most-Used By Me radio button 408, a Most-Used By Team radio button 410, and a Most-Used by Project radio button 412. As such, in response to detection of selections of the different radio buttons 408 through 412, the computing device 102 may reorganize the form 404 based upon the historical usage analysis by the respective user or group of users (display a selection that permits the user to select whether to apply the acquired checking order to the display order). Padgett, para 47, 46-48. As can be seen from the form 404, the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332, which represent the most-used fields described in association with FIG. 3, are displayed on the form 404. It should further be noted that the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332 are displayed in the their respective order of determined ranking based upon the automated form layout analysis based upon usage patterns described herein (display a selection that permits the user to select whether to apply the acquired checking order to the display order). As such, the form 404 represents a new form that was automatically created and added to the GUI 300 of FIG. 3 in response to either a run-time configuration option for automatically reorganizing a form layout or in response to detection of an input, such as via the input device 204, from a developer requesting such a reorganization. Padgett, para 48, 46-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.

Regarding claim 3, which depends from claim 2 and recites:
wherein if, as a result of the recognition results being displayed a plurality of times with the checking order applied to the display order, the recognition results have been displayed in a same display order a predetermined number of times, the processor is programmed to control the display to display a selection that permits the user to select whether to apply the display order of the recognition results on the display order.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 2, from which claim 3 depends, including the display order and the acquired checking order that differ and applying the acquired checking order to the display order and display a selection that permits the user to select whether to apply the acquired checking order to the display order. As similarly discussed above, Castiglia in view of Bissell and Tanaka do not specifically disclose if, as a result being displayed a plurality of times with the checking order applied to the display order, in a same display order a predetermined number of times, display a selection that permits the user to select whether to apply the acquired checking order to the display order.
However, Padgett teaches in the field related to development of graphical user interface forms. More particularly, the present invention relates to automated form layout based upon usage patterns. Padgett, para 1. Padgett teaches that, FIG. 4 is an illustration of an example of an implementation of a graphical user interface (GUI) 400 that illustrates one possible reorganization of the GUI 300 of FIG. 3 based upon automated form layout analysis based upon usage patterns. Padgett, para 46, 47-48. A row of radio buttons 406 represent GUI elements for selecting various reorganizations of the form 404. The row of radio buttons 406 includes a Most-Used By Me radio button 408, a Most-Used By Team radio button 410, and a Most-Used by Project radio button 412. As such, in response to detection of selections of the different radio buttons 408 through 412, the computing device 102 may reorganize the form 404 based upon the historical usage analysis by the respective user or group of users (if, as a result being displayed a plurality of times with the checking order applied to the display order, in a same display order a predetermined number (most) of times, display a selection that permits the user to select whether to apply the acquired checking order to the display order). Padgett, para 47, 46-48. As can be seen from the form 404, the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332, which represent the most-used fields described in association with FIG. 3, are displayed on the form 404. It should further be noted that the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332 are displayed in the their respective order of determined ranking based upon the automated form layout analysis based upon usage patterns described herein (display a selection that permits the user to select whether to apply the acquired checking order to the display order). As such, the form 404 represents a new form that was automatically created and added to the GUI 300 of FIG. 3 in response to either a run-time configuration option for automatically reorganizing a form layout or in response to detection of an input, such as via the input device 204, from a developer requesting such a reorganization. Padgett, para 48, 46-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.

Regarding claim 5, which depends from claim 2 and recites:
wherein the processor is programmed to control the display to display the recognition results in association with each other based on a relation between the recognition results.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 2, from which claim 5 depends, including control the display to display the recognition results. Castiglia teaches that, As the user tabs to each character (display the recognition results in association with each other based on a relation between the recognition results (results displayed in association with each other based on a relation between the results of being in the source document)), the system zooms in on the appropriate zone in the image of the source document related to the current character or field, making it easy for the user to determine whether the OCR engine produced the correct data or not. Castiglia, Figs 2A, 2B, 6, para 12, 32-38.

Regarding claim 6, which depends from claim 3 and recites:
wherein the processor is programmed to control the display to display the recognition results in association with each other based on a relation between the recognition results.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 3, from which claim 6 depends, including control the display to display the recognition results. Castiglia teaches that, As the user tabs to each character (display the recognition results in association with each other based on a relation between the recognition results (results displayed in association with each other based on a relation between the results of being in the source document)), the system zooms in on the appropriate zone in the image of the source document related to the current character or field, making it easy for the user to determine whether the OCR engine produced the correct data or not. Castiglia, Figs 2A, 2B, 6, para 12, 32-38.

Regarding claim 8, which depends from claim 5 and recites:
wherein the relation is a subordination relation between the recognition results.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 5, from which claim 8 depends, including the relation between the recognition results. Castiglia does not specifically disclose wherein the relation is a subordination relation.
However, Bissell teaches that, In one embodiment, association rules model 325 identifies relationships between field data over time. The output is a set of multiple rules that describe these relationships, such as an IF (antecedents) THEN (consequents) format. In this embodiment, dynamic field entry permutation sequence recommendation system trainer 340 trains association rules model 325 to find those association rules that describe which fields need to be completed first (antecedents) before a different field is completed (consequent) (the relation is a subordination relation). Bissell, Figs 5-6, para 36, 32-41, 45, 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface and displaying the recognition results in association with each other based on a relation between the recognition results of Castiglia using the acquired historical form field checking and completion order that includes a subordination relation of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and because some fields need to be completed first before a different field is completed and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3, 36. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form and not missing required fields.

Regarding claim 9, which depends from claim 6 and recites:
wherein the relation is a subordination relation between the recognition results.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 6, from which claim 9 depends, including the relation between the recognition results. Castiglia does not specifically disclose wherein the relation is a subordination relation.
However, Bissell teaches that, In one embodiment, association rules model 325 identifies relationships between field data over time. The output is a set of multiple rules that describe these relationships, such as an IF (antecedents) THEN (consequents) format. In this embodiment, dynamic field entry permutation sequence recommendation system trainer 340 trains association rules model 325 to find those association rules that describe which fields need to be completed first (antecedents) before a different field is completed (consequent) (the relation is a subordination relation). Bissell, Figs 5-6, para 36, 32-41, 45, 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface and displaying the recognition results in association with each other based on a relation between the recognition results of Castiglia using the acquired historical form field checking and completion order that includes a subordination relation of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and because some fields need to be completed first before a different field is completed and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3, 36. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form and not missing required fields.

Regarding claim 11, which depends from claim 8 and recites:
wherein if the checking order of the recognition results has a precedence relation, the processor is programmed to associate the recognition results with each other as the subordination relation.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 8, from which claim 11 depends, including the checking order of the recognition results of the corresponding fields, displaying in recognition results of the corresponding fields in association with each other based on a relation between the recognition results and the subordination relation. As similarly discussed above, Castiglia does not specifically disclose if a checking order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation.
However, Bissell teaches that, In one embodiment, association rules model 325 identifies relationships between field data over time. The output is a set of multiple rules that describe these relationships, such as an IF (antecedents) THEN (consequents) format. In this embodiment, dynamic field entry permutation sequence recommendation system trainer 340 trains association rules model 325 to find those association rules that describe which fields need to be completed first (antecedents) before a different field is completed (consequent) (if a checking (completion and checking) order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation). Bissell, Figs 5-6, para 36, 32-41, 45, 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface and displaying the recognition results in association with each other based on a relation between the recognition results of Castiglia using the acquired historical form field checking and completion order and if a checking order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and because some fields need to be completed first before a different field is completed and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3, 36. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form and not missing required fields.

Regarding claim 12, which depends from claim 9 and recites:
wherein if the checking order of the recognition results has a precedence relation, the processor is programmed to associate the recognition results with each other as the subordination relation.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 9, from which claim 12 depends, including the checking order of the recognition results of the corresponding fields, displaying in recognition results of the corresponding fields in association with each other based on a relation between the recognition results and the subordination relation. As similarly discussed above, Castiglia does not specifically disclose if a checking order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation.
However, Bissell teaches that, In one embodiment, association rules model 325 identifies relationships between field data over time. The output is a set of multiple rules that describe these relationships, such as an IF (antecedents) THEN (consequents) format. In this embodiment, dynamic field entry permutation sequence recommendation system trainer 340 trains association rules model 325 to find those association rules that describe which fields need to be completed first (antecedents) before a different field is completed (consequent) (if a checking (completion and checking) order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation). Bissell, Figs 5-6, para 36, 32-41, 45, 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface and displaying the recognition results in association with each other based on a relation between the recognition results of Castiglia using the acquired historical form field checking and completion order and if a checking order of the fields has a precedence relation, the processor is programmed to associate fields with each other as the subordination relation of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and because some fields need to be completed first before a different field is completed and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3, 36. Tanaka, para 7, 49-50. Padgett, para 46. 1. This would have provided the user with the advantage of more efficiently completing and checking the fields in the form and not missing required fields.

Regarding claim 13, which depends from claim 1 and recites:
wherein in displaying the recognition results, the processor is programmed to switch between displaying the recognition results in a predetermined order, and displaying the subsequent set of recognition results in the changed display order.  
Castiglia in view of Bissell and Tanaka teaches the apparatus of claim 1 from which claim 13 depends, including the processor programmed to display the recognition results in a predetermined order (predetermined document arrangement order), change the display order, the display order being an order in which to display the subsequent set of recognition results. As similarly discussed above, Castiglia  teaches displaying the recognition results in an acquired and  predetermined document arrangement order.  Castiglia Fig 2A, 2B, 6, para 33, 32-38. Bissell teaches the historical form field checking and completion order. Bissell, Figs 6, para 4, 32, 45. Tanaka teaches a changed display order. Tanaka, para 50, 49. Castiglia in view of Bissell and Tanaka does not specifically disclose switch between displaying the in a predetermined order and displaying in the changed display order.
However, Padgett teaches in the field related to development of graphical user interface forms. More particularly, the present invention relates to automated form layout based upon usage patterns. Padgett, para 1. Padgett teaches that, FIG. 4 is an illustration of an example of an implementation of a graphical user interface (GUI) 400 that illustrates one possible reorganization of the GUI 300 of FIG. 3 based upon automated form layout analysis based upon usage patterns. Padgett, para 46, 47-48. A row of radio buttons 406 represent GUI elements for selecting various reorganizations of the form 404. The row of radio buttons 406 includes a Most-Used By Me radio button 408, a Most-Used By Team radio button 410, and a Most-Used by Project radio button 412. As such, in response to detection of selections of the different radio buttons 408 through 412, the computing device 102 may reorganize the form 404 based upon the historical usage analysis by the respective user or group of users (switch between displaying the in a predetermined order and displaying in the changed display order). Padgett, para 47, 46-48. As can be seen from the form 404, the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332, which represent the most-used fields described in association with FIG. 3, are displayed on the form 404. It should further be noted that the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332 are displayed in the their respective order of determined ranking based upon the automated form layout analysis based upon usage patterns described herein (switch between displaying the in a predetermined order and displaying in the changed display order). As such, the form 404 represents a new form that was automatically created and added to the GUI 300 of FIG. 3 in response to either a run-time configuration option for automatically reorganizing a form layout or in response to detection of an input, such as via the input device 204, from a developer requesting such a reorganization. Padgett, para 48, 46-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to switch between displaying the in a predetermined order and displaying in the changed display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.

Regarding claim 14, which depends from claim 2 and recites:
wherein in displaying the recognition results, the processor is programmed to switch between displaying the recognition results in a predetermined order, and displaying the subsequent set of recognition results in the changed display order.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 2 from which claim 14 depends, including the processor programmed to display the recognition results in a predetermined order (predetermined document arrangement order), change the display order, the display order being an order in which to display the subsequent set of recognition results. As similarly discussed above, Castiglia  teaches displaying the recognition results in an acquired and  predetermined document arrangement order. Castiglia Fig 2A, 2B, 6, para 33, 32-38. Bissell teaches the historical form field checking and completion order. Bissell, Figs 6, para 4, 32, 45. Tanaka teaches a changed display order. Tanaka, para 50, 49. Castiglia in view of Bissell and Tanaka does not specifically disclose switch between displaying the in a predetermined order and displaying in the changed display order.
However, Padgett teaches in the field related to development of graphical user interface forms. More particularly, the present invention relates to automated form layout based upon usage patterns. Padgett, para 1. Padgett teaches that, FIG. 4 is an illustration of an example of an implementation of a graphical user interface (GUI) 400 that illustrates one possible reorganization of the GUI 300 of FIG. 3 based upon automated form layout analysis based upon usage patterns. Padgett, para 46, 47-48. A row of radio buttons 406 represent GUI elements for selecting various reorganizations of the form 404. The row of radio buttons 406 includes a Most-Used By Me radio button 408, a Most-Used By Team radio button 410, and a Most-Used by Project radio button 412. As such, in response to detection of selections of the different radio buttons 408 through 412, the computing device 102 may reorganize the form 404 based upon the historical usage analysis by the respective user or group of users (switch between displaying the in a predetermined order and displaying in the changed display order). Padgett, para 47, 46-48. As can be seen from the form 404, the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332, which represent the most-used fields described in association with FIG. 3, are displayed on the form 404. It should further be noted that the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332 are displayed in the their respective order of determined ranking based upon the automated form layout analysis based upon usage patterns described herein (switch between displaying the in a predetermined order and displaying in the changed display order). As such, the form 404 represents a new form that was automatically created and added to the GUI 300 of FIG. 3 in response to either a run-time configuration option for automatically reorganizing a form layout or in response to detection of an input, such as via the input device 204, from a developer requesting such a reorganization. Padgett, para 48, 46-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order and to switch between displaying the in a predetermined order and displaying in the changed display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.

Regarding claim 15, which depends from claim 3 and recites:
wherein in displaying the recognition results, the processor is programmed to switch between displaying the recognition results in a predetermined order, and displaying the subsequent set of recognition results in the changed display order.
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 3 from which claim 15 depends, including the processor programmed to display the recognition results in a predetermined order (predetermined document arrangement order), change the display order, the display order being an order in which to display the subsequent set of recognition results. As similarly discussed above, Castiglia  teaches displaying the recognition results in an acquired and  predetermined document arrangement order. Castiglia Fig 2A, 2B, 6, para 33, 32-38. Bissell teaches the historical form field checking and completion order. Bissell, Figs 6, para 4, 32, 45. Tanaka teaches a changed display order. Tanaka, para 50, 49. Castiglia in view of Bissell and Tanaka does not specifically disclose switch between displaying the in a predetermined order and displaying in the changed display order.
However, Padgett teaches in the field related to development of graphical user interface forms. More particularly, the present invention relates to automated form layout based upon usage patterns. Padgett, para 1. Padgett teaches that, FIG. 4 is an illustration of an example of an implementation of a graphical user interface (GUI) 400 that illustrates one possible reorganization of the GUI 300 of FIG. 3 based upon automated form layout analysis based upon usage patterns. Padgett, para 46, 47-48. A row of radio buttons 406 represent GUI elements for selecting various reorganizations of the form 404. The row of radio buttons 406 includes a Most-Used By Me radio button 408, a Most-Used By Team radio button 410, and a Most-Used by Project radio button 412. As such, in response to detection of selections of the different radio buttons 408 through 412, the computing device 102 may reorganize the form 404 based upon the historical usage analysis by the respective user or group of users (switch between displaying the in a predetermined order and displaying in the changed display order). Padgett, para 47, 46-48. As can be seen from the form 404, the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332, which represent the most-used fields described in association with FIG. 3, are displayed on the form 404. It should further be noted that the Project field 322, the State field 318, the Headline field 320, the Keywords field 324, and the Description field 332 are displayed in the their respective order of determined ranking based upon the automated form layout analysis based upon usage patterns described herein (switch between displaying the in a predetermined order and displaying in the changed display order). As such, the form 404 represents a new form that was automatically created and added to the GUI 300 of FIG. 3 in response to either a run-time configuration option for automatically reorganizing a form layout or in response to detection of an input, such as via the input device 204, from a developer requesting such a reorganization. Padgett, para 48, 46-48.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order and to switch between displaying the in a predetermined order and displaying in the changed display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.

Regarding claim 17, which depends from claim 2 and recites:
wherein in displaying the recognition results, the processor is programmed to switch off acquiring the checking order in response to a predetermined condition being satisfied.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 2, from which claim 17 depends, including the displaying the recognition results and acquiring the checking order, Castiglia does not specifically disclose switch off acquiring the checking order in response to a predetermined condition being satisfied.
However, Bissell teaches that, Association rules model trainer 620 receives formatted data and trains an item-item collaborative filter using the USER and FIELD columns using algorithms such as k-similarity normalization & conditional probability similarity. In one embodiment, association rules model trainer 620 determines a similarity cut-off threshold that optimizes the recommendations across users (switch off acquiring the checking order in response to a predetermined condition being satisfied). Bissell, para 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order and to switch off acquiring the checking order in response to a predetermined condition being satisfied of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an optimized historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.

Regarding claim 18, which depends from claim 3 and recites:
wherein in displaying the recognition results, the processor is programmed to switch off acquiring the checking order in response to a predetermined condition being satisfied.  
Castiglia in view of Bissell, Tanaka and Padgett teaches the apparatus of claim 3, from which claim 18 depends, including the displaying the recognition results and acquiring the checking order, Castiglia does not specifically disclose switch off acquiring the checking order in response to a predetermined condition being satisfied.
However, Bissell teaches that, Association rules model trainer 620 receives formatted data and trains an item-item collaborative filter using the USER and FIELD columns using algorithms such as k-similarity normalization & conditional probability similarity. In one embodiment, association rules model trainer 620 determines a similarity cut-off threshold that optimizes the recommendations across users (switch off acquiring the checking order in response to a predetermined condition being satisfied). Bissell, para 46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order and to switch off acquiring the checking order in response to a predetermined condition being satisfied of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a selection that permits the user to select whether to apply the acquired checking order to the display order of Padgett, with a reasonable expectation of success, in order to enable providing the user with an optimized historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and in order to provide reorganization of the form based upon automated form layout analysis based upon usage patterns. Bissell, para 2, 1-3. Tanaka, para 7, 49-50. Padgett, para 46. 1.This would have provided the user with the advantage of more efficiently completing and checking the fields in the form.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Castiglia in view of Bissell and Tanaka as applied to claim 1 above, and further in view of Sareen et al (Pub. No. US 2019/0138592 A1, published May 9, 2019) hereinafter Sareen.

Regarding claim 19, which depends from claim 1 and recites:
wherein the processor is programmed to control the display to display image data obtained by reading the document, and display a checked area and an unchecked area in the displayed image data in a distinguishable manner, the checked area being an area corresponding to at least one of the recognition results that has been checked, the unchecked area being an area corresponding to at least one of the recognition results that has not been checked yet.  
Castiglia in view of Bissell and Tanaka teaches the apparatus of claim 1 from which claim 19 depends, including the processor is programmed to control the display to display image data obtained by reading the document, and recognition results that have been checked. Castiglia in view of Bissell and Tanaka does not specifically disclose display a checked area and an unchecked area in the displayed image data in a distinguishable manner, the checked area being an area corresponding to at least one of the recognition results that has been checked, the unchecked area being an area corresponding to at least one of the recognition results that has not been checked yet.
However, Sareen teaches in the field related to intelligent scanner device. Sareen, para 1. Sareen teaches that, In screenshot 200, the original scanned document mistakenly transposed the company name and the account number. Based on the numerical characters and formatting, a SmartScan device classification algorithm may recognize that the company name shown is actually an account number. Based on a match to a labeled dataset of company names, the classification algorithm may determine that the account number shown is actually a company name. The SmartScan processor may auto-correct the document by moving the company name and the account number to the correct spots. Sareen, Figs 2, 3, para 67, 66-72.
Screenshot 200 may include checkbox 203. Checkbox 203 may be configured to receive an acceptance of an auto-correction. A user may check checkbox 203 to indicate acceptance of the auto-correction (display a checked area and an unchecked area in the displayed image data in a distinguishable manner, the checked area being an area corresponding to at least one of the recognition results that has been checked, the unchecked area being an area corresponding to at least one of the recognition results that has not been checked yet). The user may check checkbox 203 to indicate acceptance of an auto-correction. The user may activate correction button 204 to submit acceptance of the auto-correction. Acceptance data may be transmitted to the SmartScan device. Acceptance data may be stored in a SmartScan device database. Acceptance data may be applied to modify one or more machine-learning algorithms. Sareen, Figs 2, 3, para 68, 66-72.
FIG. 3 shows illustrative screenshot 300. Screenshot 300 may be presented in a user interface. Screenshot 300 may include lines from scanned digital image 301. Screenshot 300 may include auto-corrected text 302. Each line of auto-corrected text 302 may be presented alongside the corresponding text from scanned digital image 301. In screenshot 300, scanned digital image 301 includes blurred text. A clustering algorithm may be applied to generate the auto-corrected text. Screenshot 300 may include checkbox 303. Checkbox 303 may be configured to receive an acceptance of an auto-correction (display a checked area and an unchecked area in the displayed image data in a distinguishable manner, the checked area being an area corresponding to at least one of the recognition results that has been checked, the unchecked area being an area corresponding to at least one of the recognition results that has not been checked yet). A user may check checkbox 303 to indicate acceptance of the auto-correction. Sareen, Figs 2, 3, para 69-72, 66-72.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the document field recognition results editing interface of Castiglia using the acquired historical form field checking and completion order of Bissell and the feature to change a display order using the acquired checking order of Tanaka and the feature to display a checked area and an unchecked area in the displayed image data in a distinguishable manner, the checked area being an area corresponding to at least one of the recognition results that has been checked, the unchecked area being an area corresponding to at least one of the recognition results that has not been checked yet of Sareen, with a reasonable expectation of success, in order to enable providing the user with an historical order for completing and checking form fields because forms are not always best completed and checked in the order in which the form fields are numbered and arranged in the form and in order to provide efficient and effective user interaction with electronic entry forms through input fields that are optimized and to make the data entry process easier and more accurate and because OCR may be unreliable or produce sub-optimal results and it would be desirable to incorporate user feedback regarding corrections.  Bissell, para 2, 1-3. Tanaka, para 7, 49-50. Sareen, para 3-5. This would have provided the user with the advantage of more efficiently completing and checking the fields in the form and by providing feedback to improve recognition and reduce corrections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fan et al. (Pub. No. US 2016/0124931 A1, published May 5, 2016).
Rhodes et al. (Pub. No. US 2010/0017742 A1, published January 21, 2010).
Lim et al. (Pub. No. US 2004/0057619 A1, published March 25, 2004).
Meena et al. (Pub. No. US 2020/0184287 A1, published June 11, 2020).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144